
	
		I
		112th CONGRESS
		1st Session
		H. R. 2510
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Ms. Sutton (for
			 herself, Mr. Fitzpatrick, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for timely access to post-mastectomy items under
		  Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Recovery Improvement
			 Act.
		2.Timely access to
			 post-mastectomy items
			(a)In
			 generalSection 1834(h)(1) of the Social Security Act (42 U.S.C.
			 1395m) is amended—
				(1)by redesignating
			 subparagraph (H) as subparagraph (I); and
				(2)by inserting after
			 subparagraph (G) the following new subparagraph:
					
						(H)Special payment
				rule for post-mastectomy external breast prosthesis
				garmentsPayment for post-mastectomy external breast prosthesis
				garments shall be made regardless of whether such items are supplied to the
				beneficiary prior to or after the mastectomy procedure or other breast cancer
				surgical procedure. The Secretary shall develop policies to ensure appropriate
				beneficiary access and utilization safeguards for such items supplied to a
				beneficiary prior to the mastectomy or other breast cancer surgical
				procedure.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of the date of the enactment of this Act.
			
